Case 3:20-cv-00970-K-BN Document 28 Filed 10/14/20        Page 1 of 1 PageID 2415

                     IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

WHITESTAR DISTRIBUTORS, INC.,            §
                                         §
      Plaintiff,                         §
                                         §
V.                                       §          No. 3:20-cv-970-K-BN
                                         §
KENNETH T. CUCCINELLI, Senior            §
Official Performing the Duties of the    §
Director, U.S. Citizenship and           §
Immigration Services, AND                §
GREGORY A. RICHARDSON,                   §
Director of Texas Service Center         §
                                         §
              Defendants,                §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated September 29 , 2020, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.     Plaintiff’s Objections are

hereby OVERRULED.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

      SO ORDERED.

      Signed October 14th, 2020.
                                             _____________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
